ELECTRODE BINDER SLURRY COMPOSITION FOR LITHIUM ION ELECTRICAL STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Amendment
In response to communication filed on 7/29/2022:
Claims 1, 8-11, and 21 have been amended; claims 7, 15, and 20 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 102(a)(1) have been withdrawn due to amendment.  However, new rejections under 35 USC 102(a)(1) have been made under new reference.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 16, 17, 19, 21-25, 28-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arima et al. (JP 2014-132591 A).
Regarding claims 1, 2, and 21, Arima et al. a slurry composition comprising: (a) an electrochemically active material (Abstract discloses an active material “a”); (b) a binder comprising a polymer comprising a fluoropolymer dispersed in an organic medium (Abstract discloses a binder “b” in an aqueous dispersing medium “d”. Paragraph 0040 discloses the dispersing medium can comprise water and also an organic solvent such as ethanol. Paragraph 0032 discloses the binder is PTFE.) and (c) an adhesion promoter (Abstract discloses a fluororesin “c”. Further, paragraph 0035 discloses the fluororesin is used for adhesion and comprises a PVDF fluoride copolymer such as VDF/TFE/HFP.), wherein the slurry composition is substantially free of N-methyl-2-pyrrolidone (NMP is only used in one example not relied on in the rejection.).
Regarding claims 16 and 17, Arima et al. teach the slurry composition of claim 1, further comprising an electrically conductive agent comprising graphite, acetylene black, furnace black, graphene, carbon nanotubes, or combinations thereof (Paragraph 0067 discloses acetylene black.).
Regarding claim 19, Arima et al. teach the slurry composition of claim 1, wherein the slurry is essentially free of isophorone (The reference makes no mention of isophorone.)
Regarding claim 22, Arima et al. teach an electrode comprising: (a) an electrical current collector; and (b) a film formed on the electrical current collector, wherein the film is deposited from the slurry composition of Claim 16 (Paragraph 0068.).
Regarding claim 23, Arima et al. teach the electrode of claim 22, wherein the electrical current collector (a) comprises copper or aluminum in the form of a mesh, sheet or foil (Paragraph 0068 discloses aluminum foil.).
Regarding claims 24 and 25, Arima et al. teach the electrode of claim 22, wherein the electrode comprises a positive electrode and a negative electrode (Paragraphs 0014 and 0018).
Regarding claim 28, Arima et al. teach an electrical storage device comprising: (a) the electrode of Claim 22; (b) a counter electrode; and (c) an electrolyte (Paragraphs 0087-0088).
Regarding claims 29 and 30, Arima et al. teach the electrical storage device of claim 28, wherein the electrolyte © comprises a lithium salt dissolved in a solvent such as an organic carbonate (Paragraph 0088 discloses LiPF6 dissolved in organic carbonates.)
Regarding claims 31 and 33, Arima et al. teach the electrical storage device of claim 28, wherein the electrical storage device comprises a cell (Abstract) and a secondary battery (Abstract).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 18 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arima et al. (JP 2014-132591 A).
Regarding claims 8, 9, and 18, Arima et al. teach the slurry composition of claim 1. While, Yeou et al. teach an organic medium (Paragraph 0040) and conductive agent (Paragraph 00067), they do not teach wherein the organic medium has an evaporation rate less than 10 g/min m2, at the dissolution temperature of the fluoropolymer dispersed in the organic medium; wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180°C or wherein the electrically conductive agent comprises conductive carbon material having a surface area of 100 m2/g to 1000 m2/g.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arima et al. (JP 2014-132591 A) as applied to claim 1 above, and further in view of Yeou et al. (US 2015/0200398 A1).
Regarding claims 3-6 and 32, Arima et al. teach the slurry composition of claim 2, However, they do not teach wherein the polyvinylidene fluoride copolymer comprises constitutional units comprising the residue of vinylidene fluoride and at least one of: (i) (meth)acrylic acid such as acrylic acid; or (ii) hydroxyalkyl (meth)acrylate wherein the wherein the hydroxyalkyl (meth)acrylate comprises a C1 to C5 hydroxyalkyl (meth)acrylate such as hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, 2-hydroxybutyl (meth)acrylate, or combinations thereof
Yeou et al. teach a slurry for use as an electrochemically active composition in a battery pack (Paragraph 0097). The slurry comprises the active material (Paragraph 0100), a binder (Paragraph 0101), and an adhesion promoter that comprises a polyvinylidene fluoride copolymer (Paragraph 0104 discloses a fluoropolymer binder solution, SOLEF 5130, a carboxyl group-containing reformed PVDF. According to the paragraph 0020, this material improves binding force to an electrode plate.); wherein the polyvinylidene fluoride copolymer comprises constitutional units comprising the residue of vinylidene fluoride and at least one of: (i) (meth)acrylic acid such as acrylic acid (Paragraph 0042); or (ii) hydroxyalkyl (meth)acrylate wherein the wherein the hydroxyalkyl (meth)acrylate comprises a C1 to C5 hydroxyalkyl (meth)acrylate such as hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, 2-hydroxybutyl (meth)acrylate, or combinations thereof (Paragraph 0028 discloses acrylic acid-2-hydroxypropyl.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Arima with Yeou in order to improve high mixture density which yields high energy density.
Regarding claim 26, Arima et al. teach the electrode of claim 22. However, they do not teach wherein the film is cross-linked.
Yeou et al. teach wherein the film is cross-linked (Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Arima with Yeou in order to avoid gelation.

Claims 10, 12-14, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arima et al. (JP 2014-132591 A) as applied to claim 1 above, and further in view of Narang et al. (US 6,168,885 B1).
Regarding claims 10, 12, 13, 34, and 35, Arima et al. teach the slurry composition of claim 1. However, they do not teach wherein the organic medium comprises butyl pyrrolidone, trialkyl phosphate, 1,2,3-triacetoxypropane, 3-methoxy- N,N-dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, propylene glycol methyl ether, cyclohexanone, propylene carbonate, dimethyl adipate, propylene glycol methyl ether acetate, dibasic ester (DBE), dibasic ester 5, 4-hydroxy-4-methyl-2-pentanone, propylene glycol diacetate, dimethyl phthalate, methyl isoamyl ketone, ethyl propionate, 1-ethoxy-2-propanol, dipropylene glycol dimethyl ether, saturated and unsaturated linear and cyclic ketones, diisobutyl ketone, acetate esters, tripropylene glycol methyl ether, diethylene glycol ethyl ether acetate, or combinations thereof; or the adhesion promoter comprises an acid-functional polyolefin wherein the acid-functional polyolefin comprises an ethylene-acrylic acid copolymer in an aqueous medium; or wherein the electrical storage device comprises a capacitor or supercapacitor.
Narang et al. teach the process of making an anode slurry (Fig. 1) wherein the anode slurry comprises graphite, PVDF, DMPC, and triethyl phosphate as an organic medium (Col. 9, lines 43-50.). Further, ethylene-acrylic acid copolymer can also be present in the negative electrode (Col. 1, lines 36-45). Further, these electrodes can be used in capacitors (Col. 11, line 27) and supercapacitors (Col. 1, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Arima with Narang in order to have a fire-retardant solvent which improves safety.
Regarding claim 14, the combination of Arima and Narang et al. teach the slurry composition of claim 12. However, they do not teach wherein the ethylene-acrylic acid copolymer comprises constitutional units comprising 20% by weight acrylic acid, based on the total weight of the ethylene-acrylic acid copolymer.
MPEP 2144.05 II.    ROUTINE OPTIMIZATION
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14, 16-19, and 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-45 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729